339 F.2d 258
Robert Louis PORTER, Appellant,v.UNITED STATES of America, Appellee.
No. 21546.
United States Court of Appeals Fifth Circuit.
Dec. 3, 1964.

Robert Louis Porter, pro se.
Robert S. Travis, Asst. U.S. Atty., Fort Worth, Tex., Barefoot Sanders, U.S. Atty., Robert S. Travis, Asst. U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, BROWN and GEWIN, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order denying motion of the appellant made pursuant to Title 28 U.S.C.A. 2255.  This case has been before us previously.  Porter v. United States (5 Cir.1959), 272 F.2d 695; (5 Cir.1962) 298 F.2d 461.


2
The trial court conducted a full, complete and extended hearing at which the appellant was present and was represented by competent counsel.  The court examined the transcript of the proceedings, heard the testimony of the attorney who represented the appellant when he was tried and convicted, the testimony of an assistant United States attorney, a United States District Judge, and other witnesses.  Following the hearing, the trial court made findings of fact and conclusions of law.


3
In our opinion, the appellant has not been denied any of his rights, but on the other hand, his case has received full, complete, careful and cautious attention.  This litigation should come to an end.  The judgment is affirmed.